ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent, James E. Joyner, to place Respondent on Suspension for thirty (30) days commencing on June 17,1996.
The Court, having considered the Petition, it is this 7th day of June, 1996, it is hereby
ORDERED that Respondent, James E. Joyner, be and he is hereby suspended from the practice of law in the State of Maryland for thirty (30) days, said commencing on the 17th day of June, 1996, and it is further
ORDERED that Respondent shall promptly notify each of his clients to advise them that he has been suspended from the practice of law for thirty (30) days, that he is, as a result, not permitted to practice law during his suspension, and that they should promptly seek counsel of their choice to take over their cases if need be. Respondent shall also make the client files available and to give notice in his letter to each client as to how and where they can obtain their files, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of James E. Joyner from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.